December 20, 2004     Dan Jackson
Executive Vice President and CFO
KinderCare Learning Centers, Inc.
650 NE Holladay, Suite 1400
Portland, OR 97232   Dear Dan:   As you are aware, KinderCare Learning Centers,
Inc. (the “Company”) has entered into an Agreement and Plan of Merger dated as
of November 5, 2004 (the “Merger Agreement”) with KU Education LLC (“Parent”),
KUE Merger Sub Inc. and the Company’s principal stockholders. This Letter
Agreement, which will only become effective upon the closing of the transactions
contemplated by the Merger Agreement, sets forth certain modifications to the
Severance Agreement between you and the Company, dated as of November 12, 2004
(the “Severance Agreement”)   Notwithstanding your right to terminate your
employment under the Severance Agreement and subject to your continued right to
terminate your employment under the Severance Agreement, you have agreed to
assist the Company and Parent in effecting the post-merger transition for a
period of up to six months (such period based on needs of the Company as
determined by Company and Parent) (the “Continuation Period”) following the
Closing Date (as defined in the Merger Agreement). In consideration for your
agreement to assist in the transition and notwithstanding that your employment
with the Company will continue after the Closing Date, the Company will maintain
your compensation (including salary, bonus target and all fringe benefits, but
excluding stock options) at levels no less favorable than those currently in
effect during the Continuation Period and will pay to you the Termination
Payment (as defined in the Severance Agreement) on the Closing Date. In the
event of a Termination (as defined in the Severance Agreement) following the
Closing Date, you shall be entitled to the payments and benefits in accordance
with the terms of the Severance Agreement (other than the Termination Payment
provided for in Section 3(b) of the Severance Agreement), which terms include
execution and delivery to the Company of the Release of Claims provided for in
Section 3 of the Severance Agreement and you hereby agree to execute such
Release of Claims upon a Termination in exchange for such payments and benefits.
As amended by this letter agreement, the Severance Agreement shall continue in
full force and effect in accordance with its terms.   This letter agreement
shall not be assignable by you or the Company (including by operation of law)
without the prior written consent of the other, and any attempted assignment in
violation of this provision shall be void. This letter agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Delaware, without regard to the conflicts of law provisions thereof.
The Severance Agreement, as modified by this letter agreement, constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersedes any prior written or oral agreement between the Company
and you with respect to the subject matter hereof; neither you nor the Company
shall be deemed to have made any agreement or covenant, express or implied, to
the other, except for the agreements and covenants that are expressly set forth
in the Severance Agreement, as modified by this letter agreement; and any such
prior written or oral agreement between the Company and you is hereby terminated
and shall be of no force or effect.   This letter agreement may be executed in
any number of counterparts, each of which shall be an original and all of which
shall constitute one and the same instrument.   If this letter agreement
reflects our mutual agreement as to the matters set forth herein, please
indicate by signing below.   Accepted and agreed on behalf of
KinderCare Learning Centers, Inc. as of December 20, 2004:     /s/ DAVID J.
JOHNSON

--------------------------------------------------------------------------------

David J. Johnson, Chief Executive Officer and
Chairman of the Board of Directors     Accepted and agreed to as of December 20,
2004:     /s/ DAN JACKSON

--------------------------------------------------------------------------------

Name: Dan Jackson